 FUTURAMIK INDUSTRIES185Futuramik Industries,Inc.andInternational LadiesGarment Workers Union,Petitioner.Case 39-RC-4817 April 1986DECISION AND DIRECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONThe National Labor Relations Board has consid-ered objections to, and determinative challenges in,an election held 3 February 1984 and the hearingofficer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows93 for and 86 against the Petitioner, with 23 chal-lenged ballots, and 1 void ballot.The Board has reviewed the record in light ofthe exceptions and briefs, and has adopted thehearing officer's findings and recommendations asmodified.'1.We agree with the hearing officer that Peti-tioner'sObjection (a) should be sustained, but onlyfor the followingreasons.To determine whether employee Mercedes San-chez had apparent authority to act for the Employ-er, the Board considers whether, under all the cir-cumstances, the employees would reasonably be-lieve that Sanchez' conduct reflected companypolicy and thus that she spoke and acted for man-agement. SeeCommunity Cash Stores,238 NLRB265, 266 (1978);B-P Custom Building Products,251NLRB 1337, 1338 (1980). Here, during all threecompany campaign meetings, Sanchez stood along-side President Joseph Ramondetta Sr., facing theemployees, and, during at least one meeting, an-swered questions directed to Ramondetta withoutinterference. This scenario placed Sanchez in a po-sition in which employees could reasonably believethat her statements were on behalf of the Employerand reflected its policies.2The hearing officer also found, and we agree,thatSanchez, acting as the Employer's agent,threatened to report certain employees to the Wel-fare Department and the Immigration Service if the'Absent exceptions,we adopt,pro forma,the hearing officer's recom-mendations that Petitioner'sObjections (b), (c), and(d) be overruled, thatthe challenges to the ballots of William Henry, Ada Rivera, EdwinMolina, Lenny Molina Gonzales, Pedro Irizarry, Edwin Ortiz, Maria LGarcia,Timothy Chillone,Ray Hanson, Stella Rzewnicki,GonzaloRivera, Robert Bell,Jose Velazquez,and Froilen Feliz be overruled, andthat the challenge to the ballot of Zolio Gonzalez be sustained At thehearing,the Petitioner withdrew its challenges to the ballots of DacoboAlberenia, Clifford Grover, Gus Schindler, and Kevin Daniel2 In finding that Sanchez acted as theEmployer'sagent,we do notfind it necessary to rely on the Employer's alleged knowledge of San-chez' threats and failure to disavow thememployees chose union representation.3We findthat such threats made to employees by an agent ofthe Employer are objectionable conduct warrant-ing setting aside the election.' In so finding, we donot adopt the hearing officer's observation that themajority of the unit employees are Spanish speak-ing and that, thus, there is more than a remote pos-sibility thatsome are aliens.Although we do notpresume that Spanish-speaking persons are aliens,the Board has held that such coercive statementsdo not lose their effect merely because there is nodirect evidence that some employees are illegalaliens. 52.The hearing officer recommended that the Pe-titioner's challenge to Gloria Trefethen's ballot besustained.We agree, but only for the following rea-sons.The issue presented concerns Gloria Trefethen'sstatus asthe wife of a company official and partialowner. In applying the Supreme Court-approved6"expanded community-of-interest test," to deter-mine whether relatives of owners of closely heldcorporations should be included in the unit, theBoard considers such relevant factors as "how higha percentage of stock the parent or spouse owns,how many of the shareholders are related to oneanother,whether the shareholder is actively en-gaged in management or holds a supervisory posi-tion,how many relatives are employed as com-pared with the total number of employees, whetherthe relative lives in the same household or is par-tiallydependent on the shareholder."NLRB v.CaravelleWood Products,466 F.2d 675, 679 (7thCir. 1972), remanded 200 NLRB 855 (1972), enfd.504 F.2d 1181 (7th Cir. 1974), rehearing denied 510F.2d 257 (7th Cir. 1974).Futuramik is a closely held corporation dominat-ed by the Ramondetta family whose members to-gether own 86 percent of the outstanding corporatestock.Daniel Trefethen, the husband of the chal-lenged voter, owns approximately 10 percent of the8Thehearing officer found that Sanchez' threatening remarks weremade to approximately 30 people both on election day and on the daybefore the election The record contains apparently conflicting testimonyEmployees Juan Salgado and Luis Quinones signed an unworn statementindicating that Sanchez made certain threatening remarks on the date ofthe electionHowever, although Salgado testified that Sanchez made thethreatening statements on election day in the presence of "at least 20 per-sons,"while employee Luis Quiones testified that the statements weremade "several days before or a day before the election to at least 10 to12 persons"We therefore find that Sanchez' threatening remarks weremade on at least one occasion,either on election day or on a day shortlybefore the election,and that at least 10 to 20 people heard her comments*SeeWestside Hospital,218 NLRB 96, 97 (1975),Sure-Tan,Inc, 234NLRB 1187, 1191 (1978), motion to clarify denied 246 NLRB 788 (1979),enfd as modified 672 F 2d 592 (7th Cir 1982), affd in part and revd inpart on other grounds 104 S Ct 2803 (1984)Westside Hospital,218 NLRB at 96-97SeeNLRBvAction Automotive,105 S.Ct 984 (1985).279 NLRB No. 21 186DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer's stock. There is no consanguinity be-tween the Ramondetta and Trefethen families.Daniel Trefethen is, however, vice president of thecorporation, and he is actively engaged in the day-to-daymanagement of the Employer. As plantmanager,he is responsible for all three productionand maintenance shifts. Gloria Trefethen works inthe Quality ControlDepartmentand hersupervi-sor, Paul Kasputis, reports to Daniel Trefethen orEd Gianzenetti,vice president and sales manager.Furthermore,Gloria Trefethen lives in the samehousehold as Daniel Trefethen and to some degreepresumably is dependent on him.These facts, particularlyDanielTrefethen'sprominence in company management and his sig-nificantownership interest, indicate thatGloriaTrefethen's interests are more closely aligned withthose ofmanagementrather than with those of theemployees. Close relatives who live with a partialowner are certain to "get a more attentive and sen-sitive ear to their day-to-day and long-range workconcerns than would other employees."7InCardinal Food Town,202 NLRB 930 (1973),under similar circumstances, the Board sustainedthe challenges to the ballots of the children of theemployer's vice president and 9.2 percent owner,who also managed the day-to-day operations of theemployer. Applying the factors set forth inNLRBv.CaravelleWood Products,supra,466 F.2d at 679,the Board found the interests of the children weremore closely allied with those of management thanwith those of their fellow employees. The Boardemphasized that not only was the father a share-rActionAutomotive,supra, 105 S Ct at 988(quotingParisoffDrive-InMarket,201 NLRB 813, 814(1973))holder, but he was also active in the dailymanage-ment of the company-"Accordingly, we shall exclude Trefethen fromthe unit andsustainthe challenge to her ballot.9DIRECTIONIT IS DIRECTED that the Regional Director forRegion 1 shall, pursuant to the Board'sRules andRegulations,within 10 days from the date of thisdirection, open and count the ballots of WilliamHenry, Ada Rivera, Edwin Molina, Lenny MolinaGonzales, Pedro Irizarry, Edwin Ortiz, Maria L.Garcia,Dacobo Alberenia, Clifford Grover, GusSchindler,Kevin Daniel, Timothy Chillone, RayHanson, Stella Rzewnicki, Gonzalo Rivera, RobertBell, JoseVelazquez, and Froilen Feliz, and, there-after, serve on the parties a revised tally of ballots.If the revised tally shows that the Petitioner has re-ceived a majority of the valid ballots cast, the Re-gional Director shall issue a certification of repre-sentative.If the revised tally of ballots shows that a major-ity of the votes are cast against the Petitioner asecond election by secret ballot shall be heldamong the employees in the unit found appropriateand whenever the Regional Director deems appro-priate.[Direction of Second Election omitted from pub-lication.]8AccordEllisFuneralHomes,255NLRB 891 (1981) (excludingdaughterof corporation's secretary-treasurer and 20-percent owner),Pan-soff Drive-InMarket,201 NLRB 813 (1973) (excluding children of corpo-ration'svicepresident,manager,and 25-percent owner)9We adoptthe hearingofficer's recommendation that the challengesto the ballots of John Ramondetta and David Matson be sustained, butwe rely solely on thefinding thatthey werenot employed on electionday